UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4123
RODNEY LANE JAMES,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                           (CR-00-75)

                  Submitted: September 6, 2001

                      Decided: October 12, 2001

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John T. Boitnott, Rocky Mount, Virginia, for Appellant. Ruth E. Pla-
genhoef, United States Attorney, Sharon Burnham, Assistant United
States Attorney, Thomas E. Booth, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee.
2                      UNITED STATES v. JAMES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Rodney Lane James appeals his conviction and sentence for one
count of making false declarations before a grand jury under 18
U.S.C. § 1623 (West 2000). Finding no reversible error, we affirm.

   James challenges the district court’s denial of his motion to sup-
press the admission of his grand jury testimony allegedly obtained in
violation of the Fifth Amendment. Rule 12(b)(3) of the Federal rules
of Criminal Procedure requires that motions to suppress evidence be
made before trial. United States v. Wilson, 115 F.3d 1185, 1190 (4th
Cir. 1997). Failure to make a motion to suppress before trial consti-
tutes waiver unless the trial court grants relief from the waiver under
Rule 12(f) "for cause shown." Fed. R. Crim. P. 12(f).

   Here, James failed to file a pretrial motion to suppress the evi-
dence, as recognized by the district court. It is clear that sufficient
information was available to defense counsel before trial that would
have enabled him to frame a suppression motion concerning the
alleged Fifth Amendment violation in James’ grand jury testimony.
Under the circumstances, defense counsel’s failure to show cause for
his failure to file a motion to suppress pretrial constitutes waiver of
the issue. In any event, our review of the evidence persuades us that
the admission of the allegedly tainted grand jury testimony did not
influence the jury’s verdict as to the sole count of the indictment for
which he was convicted.

   James also challenges the district court’s denial of his motion for
acquittal due to insufficiency of the evidence. In reviewing a suffi-
ciency of the evidence claim on appeal, we must sustain the verdict
if the record contains "substantial evidence, taking the view most
favorable to the Government, to support it." Glasser v. United States,
315 U.S. 60, 80 (1942). Applying this standard, we give due regard
                       UNITED STATES v. JAMES                       3
to the fact finder’s prerogative to resolve questions of credibility.
United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996). We
conclude the Government presented ample evidence permitting a rea-
sonable trier of fact to find James guilty of perjury beyond a reason-
able doubt.

  We therefore affirm James’ conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED